DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted is considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 1-14 are objected to because of the following informalities: 
In claim 1, line 8, the double semi-colon should be corrected.
In claims 2-14, line 1, “The system…” should be changed to “The multi-layer viewing system”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haddick et al. (US Publication Number 2012/0249797 A1, hereinafter “Haddick”).

(1) regarding claim 1:
As shown in fig. 1, Haddick disclosed multi-layer viewing system (100, fig. 1, note that referring to FIG. 1, an illustrative embodiment of the augmented reality eyepiece 100 may be depicted) comprising: 
a stationary imager (2130, fig. 21) configured to acquire images with a field of view that comprises a target object (para. [0247], note that the augmented reality version may be enabled by a forward facing camera embedded in the eyepiece (not shown in FIG. 6) that images what the wearer is looking and identifies the location/POI); 
a beam projector (108, fig. 1) controllable to project one or more physical layer markings onto a target region of the target object (para. [0247], note that a projected image 618 can be seen on the lens 602. In this embodiment, the image 618 that is being projected onto the lens 602 happens to be an augmented reality version of the scene that the wearer is seeing, wherein tagged points of interest (POI) in the field of view are displayed to the wearer); 
a headset including an augmented reality display and a scene imager configured to acquire scene images of a region in front of the augmented reality display (para. [0249], note that content from any source may be streamed to the eyepiece, such as a display from a panoramic camera riding atop a vehicle, a user interface for a device, imagery from a drone or helicopter, and the like. For example, a gun-mounted camera may enable shooting a target not in direct line of sight when the camera feed is directed to the eyepiece) or a headset beam projector configured to project a headset beam in front of the augmented reality display, the augmented reality display sufficiently transparent to enable a local user who is wearing the headset to directly view the target object through the augmented reality display and configured to display annotation that is superimposed on the directly viewed target object so as to be visible to the local user (para. [0247], note that FIG. 6 depicts an embodiment of the eyepiece 600 with a see-through or translucent lens 602. A projected image 618 can be seen on the lens 602. In this embodiment, the image 618 that is being projected onto the lens 602 happens to be an augmented reality version of the scene that the wearer is seeing, wherein tagged points of interest (POI) in the field of view are displayed to the wearer. The augmented reality version may be enabled by a forward facing camera embedded in the eyepiece that images what the wearer is looking and identifies the location/POI); and 
a processor (para. [0173], note that a processor 10902 may provide display sequential frames 10924 for image display through a display component 10928 (e.g. an LCoS display component) of the eyepiece 100), configured to: 
receive a selected location relative to the target region for display of the annotation (para. [0393], note that the user may gaze at a location on the projected image and make a selection, such as with an external remote control or with some detected eye movement); 
determine an orientation of the augmented reality display by identifying images of said one or more physical layer markings in the scene images, or by identifying images of said one or more physical layer markings and of a mark that is formed by the headset beam in an image that is acquired by the stationary imager (para. [0383], note that the eyepiece may have position and orientation sensors, such as GPS and a magnetometer, to allow the system to know the location and line of sight of the user. From this, the system may be able to extrapolate the position information of the environmental feature, such as to provide the location information to the user, to overlay the position of the environmental information onto a 2D or 3D map, to further associate the established position information to correlate that position information to secondary information about that location); and 
display the annotation on the augmented reality display at the calculated display location (para. [0384], note that the eyepiece may be able to provide an augmented reality by overlaying information onto the user's viewed external environment, such as the overlaid 3D displayed map 1512C).
Haddick disclosed most of the subject matter as described as above except for specifically teaching calculate a display location for displaying the annotation on the augmented reality display such that the annotation is perceivable by the local user as displayed at the selected position relative to the target region.
However, Haddick implicitly disclosed calculate a display location for displaying the annotation on the augmented reality display such that the annotation is perceivable by the local user as displayed at the selected position relative to the target region (para. [0384], note that e eyepiece may be able to provide an augmented reality by overlaying information onto the user's viewed external environment, such as the overlaid 3D displayed map 1512C, the location information 1514C, and the like, where the displayed map, information, and the like, may change as the user's view changes. Also see para. [0383], note that the system is able to determine the location of the house 1508C and provide location information 1514C and a 3D map superimposed onto the user's view of the environment).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to disclose to calculate a display location for displaying the annotation on the augmented reality display such that the annotation is perceivable by the local user as displayed at the selected position relative to the target region. The suggestion/motivation for doing so would have been to acquire an interactive head-mounted eyepiece with an integrated processor for handling content for display and an integrated image source for introducing the content to an optical assembly through which the user views a surrounding environment and the displayed content. The optical assembly includes absorptive polarizers or anti-reflective coatings to reduce stray light (abs.). Therefore, it would have been obvious for Haddick to obtain the invention as specified in claim 1.

(2) regarding claim 2:
Haddick further disclosed the system of claim 1, wherein the beam projector is controllable by operation of a user control (para. [0150], note that the projector may also include or be optically coupled to a display coupling lens, a condenser lens, a polarizing beam splitter, and a field lens. Also see para. [0310]).
(3) regarding claim 3:
Haddick further disclosed the system of claim 2, wherein the user control enables a remote user to control the beam projector by indication of the target region on an image of the target object that is acquired by the stationary imager (para. [0773], note that control aspects of the eyepiece may include combinations of using a communication or connection from the on-platform interface to external systems and devices plus external devices to be controlled, such as an on-eyepiece processor interface to external facilities plus an external projector. The eyepiece processor may be able to connect to an external projector so that others may view the content available to the eyepiece.). 

(4) regarding claim 4:
Haddick further disclosed the system of claim 1, wherein a user control is configured to enable input of the selected location by indication of the selected location on an image of the target object that is acquired by the stationary imager (para. [0451], note that the user controls the glasses in any of the manners or modes described elsewhere in this patent. For example, the user may call up a desired program or application by voice or by indicating a choice on the virtual screen of the augmented reality glasses. The augmented glasses may respond to a track pad mounted on the frame of the glasses, as described above.). 

(5) regarding claim 5:
Haddick further disclosed the system of claim 1, wherein the beam projector comprises a laser (para. [0151], note that one or more projectors 108 is a LASER-based projector). 

(6) regarding claim 6:
Haddick further disclosed the system of claim 1, wherein the beam projector is configured to project a physical layer marking in the form of a pattern (para. [0163], note that the light is then redirected by the grooves 8504A-D to the reflective display 8210 as an incoherent array of light sources, producing fans of rays traveling to the reflective display 8210, where the reflective display 8210 is far enough away from the grooves 8504A-D to produce illumination patterns from each groove that overlap to provide uniform illumination of the area of the reflective display 8210. Also see para. [0165]). 

(7) regarding claim 7:
Haddick further disclosed the system of claim 1, wherein a field of view of the stationary imager is sufficiently large to fully cover at least a region of target object onto which a physical layer marking may be projected by the beam projector (para. [0373], note that the user may be able to use this feature to navigate either a 2D or 3D image being projected to the user via the eyepiece projection system. Further, the eyepiece may provide an external relay of the image for display or projection to others, such as in the case of a presentation. The user may be able to change the mode of the control device between 2D and 3D, in order to accommodate different functions, applications, user interfaces, and the like). 

(8) regarding claim 8:
Haddick further disclosed the system of claim 1, wherein the beam projector is further configured to scan said one or more physical layer markings over a surface of the target object (para. [0457], note that as a wearer of the eyepiece scans people, and thus their opted-in device, the application may identify opted-in users and send an instruction to the projector to project an augmented reality indicator on an opted-in user in the user's field of view). 

(9) regarding claim 9:
Haddick further disclosed the system of claim 8, wherein the processor is further configured to calculate a tilt angle of the surface (para. [0226], note that the curve on the polarizing film determines the width of the illuminated area on the reflective display, and the tilt of the curved area determines the positioning of the illuminated area on the reflective display.). 

(10) regarding claim 10:
Haddick further disclosed the system of claim 1, further comprising a remote station (para. [0247], note that the output of the camera or optical transmitter may be sent to the eyepiece controller or memory for storage, for transmission to a remote location, or for viewing by the person wearing the eyepiece or glasses). 

(11) regarding claim 11:
Haddick further disclosed the system of claim 10, wherein the remote station comprises a remote display and user controls (para. [0247], note that the output of the camera or optical transmitter may be sent to the eyepiece controller or memory for storage, for transmission to a remote location, or for viewing by the person wearing the eyepiece or glasses). 

(12) regarding claim 12:
Haddick further disclosed the system of claim 1, wherein the stationary imager and the beam projector are incorporated into a single stationary unit (see figs. 8A-8F, para. [0276], the Referring to FIG. 8F, either monocular or binocular versions of the module 802 may be display only 852 (monocular), 854 (binocular) or may be equipped with a forward-looking camera 858 (monocular), and 860 & 862 (binocular). Also see para. [0269], the augmented reality glasses may include a lens 818 for each eye of the wearer.). 

(13) regarding claim 13:
Haddick further disclosed the system of claim 1, further comprising at least one additional imager or at least one additional projector (para. [0246], note that the projected image may be a stereo image when two projectors 108 are used for the left and right images. To enable stereo viewing, the projectors 108 may be disposed at an adjustable distance from one another that enables adjustment based on the interpupillary distance for individual wearers of the eyepiece). 

(14) regarding claim 14:
Haddick further disclosed the system of claim 13, wherein the processor is further configured to operate said at least one additional imager to acquire an image of a region of the target object that is identified as not visible to the stationary imager, or to operate said at least one additional projector to project a marking on a region of the target object that is identified as not accessible to a beam that is emitted by the beam projector (para. [0413], note that the eyepiece facilities may provide for removing the portions of a virtual keyboard projection where intervening obstructions appear (e.g. the user's hand getting in the way, where it is not desired to project the keyboard onto the user's hand). In an example, and referring to FIG. 30, the eyepiece 3002 may provide a projected virtual keyboard 3008 to the wearer, such as onto a tabletop).
(15) regarding claim 15:
As shown in fig. 1, Haddick disclosed a method of operation of a viewing system that includes a stationary imager, a beam projector, and a headset including an augmented reality display and a scene imager configured to acquire scene images of a region in front of the augmented reality display or a headset beam projector configured to project a headset beam in front of the augmented reality display (ara. [0247], note that a projected image 618 can be seen on the lens 602. In this embodiment, the image 618 that is being projected onto the lens 602 happens to be an augmented reality version of the scene that the wearer is seeing, wherein tagged points of interest (POI) in the field of view are displayed to the wearer), the augmented reality display sufficiently transparent to enable a local user who is wearing the headset to directly view the target object through the augmented reality display and configured to display annotation that is visible superimposed on the directly viewed target object (para. [0247], note that FIG. 6 depicts an embodiment of the eyepiece 600 with a see-through or translucent lens 602. A projected image 618 can be seen on the lens 602. In this embodiment, the image 618 that is being projected onto the lens 602 happens to be an augmented reality version of the scene that the wearer is seeing, wherein tagged points of interest (POI) in the field of view are displayed to the wearer. The augmented reality version may be enabled by a forward facing camera embedded in the eyepiece that images what the wearer is looking and identifies the location/POI), the method comprising: 
acquiring using the scene imager a scene image of the target object when one or more physical layer markings are projected onto a target region of the target object by the beam projector, or using the stationary imager an image that includes said one or more physical layer markings and a mark that is formed by the headset beam (para. [0249], note that content from any source may be streamed to the eyepiece, such as a display from a panoramic camera riding atop a vehicle, a user interface for a device, imagery from a drone or helicopter, and the like. For example, a gun-mounted camera may enable shooting a target not in direct line of sight when the camera feed is directed to the eyepiece); 
receiving a selected location relative to the target region for display of the annotation (para. [0393], note that the user may gaze at a location on the projected image and make a selection, such as with an external remote control or with some detected eye movement); 
identifying in the acquired scene image an image of said one or more physical layer markings, or an image of said one or more physical layer markings and an image of the mark that is formed by the headset beam (para. [0247], note that FIG. 6 depicts an embodiment of the eyepiece 600 with a see-through or translucent lens 602. A projected image 618 can be seen on the lens 602. In this embodiment, the image 618 that is being projected onto the lens 602 happens to be an augmented reality version of the scene that the wearer is seeing, wherein tagged points of interest (POI) in the field of view are displayed to the wearer); and
displaying the annotation on the augmented reality display at the calculated display location (para. [0384], note that the eyepiece may be able to provide an augmented reality by overlaying information onto the user's viewed external environment, such as the overlaid 3D displayed map 1512C). 
Haddick disclosed most of the subject matter as described as above except for specifically teaching calculating a display location for displaying the annotation on the augmented reality display such that the annotation is perceivable by the local user as displayed at the selected position relative to the target region.
However, Haddick implicitly disclosed calculating a display location for displaying the annotation on the augmented reality display such that the annotation is perceivable by the local user as displayed at the selected position relative to the target region (para. [0384], note that e eyepiece may be able to provide an augmented reality by overlaying information onto the user's viewed external environment, such as the overlaid 3D displayed map 1512C, the location information 1514C, and the like, where the displayed map, information, and the like, may change as the user's view changes. Also see para. [0383], note that the system is able to determine the location of the house 1508C and provide location information 1514C and a 3D map superimposed onto the user's view of the environment).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to disclose calculating a display location for displaying the annotation on the augmented reality display such that the annotation is perceivable by the local user as displayed at the selected position relative to the target region. The suggestion/motivation for doing so would have been to acquire an interactive head-mounted eyepiece with an integrated processor for handling content for display and an integrated image source for introducing the content to an optical assembly through which the user views a surrounding environment and the displayed content. The optical assembly includes absorptive polarizers or anti-reflective coatings to reduce stray light (abs.). Therefore, it would have been obvious for Haddick to obtain the invention as specified in claim 15.


(16) regarding claim 16:
Haddick further disclosed the method of claim 15, wherein acquiring the scene image of the target object comprises acquiring a plurality of the scene images successively when a physical layer marking of said one or more physical layer markings is scanned across a surface of the target object (para. [0457], note that as a wearer of the eyepiece scans people, and thus their opted-in device, the application may identify opted-in users and send an instruction to the projector to project an augmented reality indicator on an opted-in user in the user's field of view). 

(17) regarding claim 17:
Haddick further disclosed the method of claim 16, further comprising calculating a tilt angle of the surface by identifying a location of the image of the scanned physical layer marking within the successively acquired scene images (para. [0226], note that the curve on the polarizing film determines the width of the illuminated area on the reflective display, and the tilt of the curved area determines the positioning of the illuminated area on the reflective display). 

(18) regarding claim 18:
Haddick further disclosed the method of claim 15, wherein acquiring using the scene imager is preceded by execution of a registration calibration procedure (para. [0907], note that the calibration sequence may employ steps of mechanical calibration nature, of an electronic calibration nature, or both. During the calibration sequence, the interpupilarly distance of the user may be determined). 

(19) regarding claim 19:
Haddick further disclosed the method of claim 18, wherein the registration calibration procedure comprises operating the beam projector to project one or more calibration physical layer markings onto the target object (para. [0908], note that the information from the various sectors of the grid is inter-compared to determine the range distance. In the vergence method embodiments, the raw sensor information, the mapping information, the calculated distance, or any combination of these may be used in the determination of the placement and/or focus of the virtual image or images). 

(20) regarding claim 20:
Haddick further disclosed the method of claim 19, wherein the registration calibration procedure further includes displaying calibration annotation on the augmented reality display such that the annotation is visible to a user of the headset who is looking at a marking of said one or more calibration physical layer markings as superimposed on that marking (para. [0384], note that e eyepiece may be able to provide an augmented reality by overlaying information onto the user's viewed external environment, such as the overlaid 3D displayed map 1512C, the location information 1514C, and the like, where the displayed map, information, and the like, may change as the user's view changes. Also see para. [0383], note that the system is able to determine the location of the house 1508C and provide location information 1514C and a 3D map superimposed onto the user's view of the environment).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Abovitz et al. (US Publication Number 2015/0234477 A1) disclosed method and system for determining user input based on gesture.

Any inquiry concerning this communication or earlier communication from the examiner should be directed to Hilina K Demeter whose telephone number is (571) 270-1676. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu could be reached at (571) 272- 7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HILINA K DEMETER/Primary Examiner, Art Unit 2674